Pee Ctieiam.
Defendant applies for a second rule for new trial; the first rule having been argued before the court and discharged. The present application is based on what is alleged to be newly-discovered evidence, bearing on the credibility of the plaintiff and the measure of damages. An examination of the affidavits upon which this application is based discloses, we think, that a new rule should not be granted. The averments therein are wholly hearsay based upon statements alleged to have been made by strangers to the litigation and are as we think wholly inadequate to invite further consideration of the case under a rule to show cause.
The application is denied.